                  Case 3:19-cv-05603-SK Document 20 Filed 01/30/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 PAMELA T. JOHANN (CABN 145558)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36045
 5        San Francisco, California 94102
          Telephone: (415) 436-7025
 6        Facsimile: (415) 436-7234
          pamela.Johann@usdoj.gov
 7
   Attorneys for Defendant UNITED STATES
 8 DEPARTMENT OF LABOR

 9

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13

14   THE CENTER FOR INVESTIGATIVE                      )   Case No. 19-cv-05603-SK
     REPORTING and WILL EVANS,                         )
15                                                     )   STIPULATED JOINT REQUEST TO EXTEND
             Plaintiffs,                               )   BRIEFING SCHEDULE REGARDING
16                                                     )   MOTIONS FOR SUMMARY JUDGMENT;
        v.                                             )   ORDER
17                                                     )
     UNITED STATES DEPARTMENT OF                       )
18   LABOR,                                            )
                                                       )
19                                                     )
             Defendant.                                )
20

21           The parties, by and through their undersigned attorneys, hereby stipulate pursuant to Civil Local

22 Rule 6-1(b) and 7-12, subject to the approval of the Court, to extend the schedule regarding the parties’

23 Motions for Summary Judgment. This stipulation is based on the accompanying Declaration of Pamela

24 T. Johann and the following facts:

25           1.     The parties previously stipulated to a schedule for cross-motions for summary judgment.

26 On December 11, 2019, the Court entered an order granting that stipulation, as modified. Dkt. No. 18.
27 Under that briefing schedule, Defendant’s Motion for Summary Judgment is due February 4, 2020, and

28 Plaintiff’s Cross-Motion and Opposition is due March 3, 2020.

     STIPULATED BRIEFING SCHEDULE AND ORDER
     No. 19-cv-05603-SK                     1
30
                 Case 3:19-cv-05603-SK Document 20 Filed 01/30/20 Page 2 of 3




 1          2.     Due to scheduling complications and calendar conflicts, Defendant has requested, and

 2 Plaintiff has agreed, to extend the briefing schedule. That parties have agreed to and jointly propose the

 3 following revised schedule, subject to the Court’s approval:

 4                 a.   Last day for Defendant to file Motion for Summary Judgment: February 21, 2020,

 5                      not to exceed 25 pages of text.

 6                 b.   Last day for Plaintiffs to file Opposition and Cross-Motion for Summary Judgment:

 7                      March 25, 2020, not to exceed 25 pages of text.

 8                 c.   Last Day for Defendant to file Reply and Cross-Opposition: April 8, 2020, not to

 9                      exceed 20 pages of text.

10                 d.   Last Day for Plaintiff to file Cross-Reply (if necessary): April 22, 2020, not to

11                      exceed 20 pages of text.

12                 e.   Hearing: May 18, 2020 at 9:30 p.m., or at such other date as the Court may choose.

13          The parties jointly request that the Court enter an order revising the schedule accordingly.

14 DATED: January 30, 2020                                Respectfully submitted,

15                                                        DAVID L. ANDERSON
                                                          United States Attorney
16
                                                          /s/ Pamela T. Johann
17                                                        PAMELA T. JOHANN
                                                          Assistant United States Attorney
18
                                                          Attorneys for Defendant
19

20 DATED: January 30, 2020                                THE CENTER FOR INVESTIGATIVE
                                                          REPORTING
21
                                                          /s/ D. Victoria Baranetsky
22                                                        D. VICTORIA BARANETSKY
23                                                        Attorneys for Plaintiffs
24
            I, Pamela T. Johann, hereby attest that I have obtained the concurrence in the filing of this
25
     document from D. Victoria Baranetsky.
26
                                                          /s/ Pamela T. Johann
27                                                        PAMELA T. JOHANN

28

     STIPULATED BRIEFING SCHEDULE AND ORDER
     No. 19-cv-05603-SK                     2
30
             Case 3:19-cv-05603-SK Document 20 Filed 01/30/20 Page 3 of 3




 1                                                ORDER

 2         PURSUANT TO STIPULATION, it is hereby ordered that the schedule regarding the parties’

 3 Cross-Motions for Summary Judgment is extended as follows:

 4         Defendant’s Opening brief due by February 21, 2020;

 5         Plaintiff’s Opposition/Cross-Motion due by March 25, 2020;

 6         Defendant’s Reply/Opposition to Cross-Motion due by April 8, 2020;

 7         Plaintiff’s Optional Reply to Cross-Motion due by April 22, 2020.

 8         Motion Hearing set for May 18, 2020, at 9:30 a.m. in San Francisco, Courtroom C, 15th Floor.

 9 Dated: January 30, 2020
                                                       ______________________________
10                                                     HON. SALLIE KIM
                                                       United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATED BRIEFING SCHEDULE AND ORDER
     No. 19-cv-05603-SK                     3
30
